DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 06/24/2022. Claims 1, 3, 5-10 and 12-20 are currently pending in the application. An action follows below:
Response to Arguments
The claim objections in the previous Office action dated 04/12/2022 have been withdrawn in light of the amendment to claims and the cancellation of claim 4.
In response to the rejections under 35 U.S.C. 103 in the previous Office action, Applicant amends independent claims 1, 10 and 16 and provides on pages 9-10 of the amendment arguments which have been fully considered, but they are not persuasive.
	(a)	With respect to the newly amended claims 1 and 10, Applicant argues on page 9 of the amendment:
“Applicants note … That is, the backlight off frequency steps that is determined during step 506 is not the backlight off frequency during operation 506, but becomes the backlight-off frequency at 508. That is, they are equal. Moreover, the backlight off frequency when ambient light is sampled at 510 is different from the backlight off frequency at 506.” (Emphasis added.)

	Examiner notes that the previous Office action maps the modified Yao’s backlight-off frequency corresponds to the claimed AOR, but is not the first or second interval of the current claims 1 and 10. While Yao, at least Fig. 6; ¶ 6:9-11, ¶ 7:5-6, ¶ 24:5-8, discloses to set the backlight off in the backlight-off interval (636) [[which is the claimed first interval]] and, with the backlight set to OFF condition, to sense or read the ambient light intensity in the absence of the backlight (see any of ¶ 6:9-11, ¶ 7:5-6, ¶ 24:5-8),) a person having an ordinary skill in the art would recognize that Yao teaches the backlight firstly set off and then the ambient light intensity (ALI) sensed in a ALI sensed/read interval [[which is the claimed second interval]] in the absence of the backlight, i.e., a ALI sensed/read interval [[which is the claimed second interval]] is shorter than or [[rarely]] equal to the backlight-off interval (636) [[which is the claimed first interval]]. In the case that the Applicant argues the second interval being equal the first interval (as seemed to be argued by the Applicant,) Examiner respectfully directs the Applicant to the detailed discussion of the rejection made below.
 	(b)	With respect to the newly amended claim 16, Applicant’s argument on page 10 of the amendment has been fully considered but it is not persuasive. In order to best respond, Examiner respectfully directs the Applicant to the detailed discussion of the rejection made below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 13, this claim, when read together with independent claim 10, recites limitations, “wherein the second interval is shorter than the first interval” in independent claim 10 and “a second interval having a length less than or equal to the first interval” in independent claim 13. Since it is unclear whether claim 13 requires the second interval being shorter than or equal to the first interval, it is considered that the invention is not clearly defined.
First Note to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Second Note to Applicant(s)
Fact 1:  Note that as is well-known in the display art, the LCD device comprises non-self-illuminated pixels and utilizes the backlight to provide illumination of pixels for displaying image, i.e., when the backlight is OFF, the LCD display is OFF and when the backlight is ON, the LCD display is ON. Also note that as is well-known in the display art, the OLED display device comprises self-illuminated pixels and does not utilize the backlight, i.e., when the OLED pixels are OFF, the OLED display device is OFF and when the OLED pixels are ON, the OLED display device is ON. Further, see ¶ 57 of the specification of this application.
Fact 2:  In the instant case, Yao discloses at ¶ 19 (and similarly at ¶ 20, ¶ 26):
“[0019] FIG. 2 is an illustrative cross-section of a portion of an electronic display including stray reflections from a backlight. In this example, an LCD 200 is illustrated. However, embodiments provided herein may be equally applied to LED and OLED's without departing from the present invention … As is well-known in the art, a backlight 212 may be utilized with an LCD to provide illumination of pixels …” 

In light of the above facts, a person one of ordinary skill in the display art, specifically the LCD and OLED display art, would recognize that although Yao discusses in detail the embodiment of a LCD display shown in Fig. 2 or 3, Yao also discloses embodiments using the OLED displays to obtain the invention of Yao. In other words, when the display is the LCD, the backlight-on period and the backlight-off period respectively correspond to the display-on period and display-off period and, when the display is the OLED display, the OLED-on period and OLED-off period of the OLED pixels/elements of the display respectively correspond to the display-on period and display-off period. Therefore, the backlight-on period and the backlight-off period of the LCD embodiments respectively correspond to the OLED-on period and OLED-off period of the OLED pixels/elements of the OLED display embodiments.
Accordingly, the following discussions of the claims are directed to the embodiments using the OLED displays.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 2007/0279369 A1; hereinafter Yao) in view of Park et al. (US 2005/0110021 A1; hereinafter Park.) 
As per claims 1 and 10, Yao discloses an electronic device and an associated method for measuring an illuminance using an illuminance sensor by an electronic device (see at least Fig. 2; Abstract; ¶ 1, disclosing a portable electronic device and an associated method for measuring an illuminance using color ambient light sensors 214,) the electronic device comprising: 
a housing including a front side and a back side facing in a direction opposite to the front side (see at least any of Figs. 2, 3, 7; ¶¶ 19-20, disclosing the portable electronic inherently comprising a housing to enclosure at least all elements shown in Figs. 2, 3 and 7 and to include a front side through which the user see the OLED display [202, 204, 216, 218, 220/302, 304, 308, 310, 316, 318, 320] and a back side being close to the element [206/306] facing in a direction opposite to the front side;) 
a display disposed within the housing and visible through a portion of the front side, the display including a plurality of OLEDs (see the above discussion regarding to the OLED display, the housing and the front side; further see Figs. 2, 3; ¶ 19; ¶ 20 and the above “Second Note to Applicant” for the OLED display including a plurality of OLEDs;)
an illuminance sensor configured to be disposed between the display and the back side of the housing to overlap at least one active area of the display in a top view from above the front side (see at least any of Figs. 2-3, disclosing an ambient light sensor 214, as an illuminance sensor, configured to be disposed between the OLED display and the back side of the housing to overlap at least one active area of the display in a top view from above the front side;) 
at least one processor configured to be disposed inside the housing and to be operatively connected to the display and the illuminance sensor (see at least Fig. 7; ¶¶ 27-28, disclosing at least one processor [740, 702] configured to be disposed inside the housing and to be operatively connected to the display and the illuminance sensor;) and 
a memory configured to be disposed within the housing and to be operatively connected to the at least one processor (see at least ¶ 18,) 
wherein the memory stores instructions that, when executed by the at least one processor, cause the at least one processor, while the display is in operation (see at least ¶¶ 18, 27-28,) to: 
 	in response to a change in brightness of a screen displayed on the display, determine OLED-off ratio, wherein the OLED-off ratio is a ratio of OFF time period of the plurality of OLEDs divided by total time period of ON time period of the plurality of OLEDs plus the OFF time period, when the screen has the change in brightness on the display (see at least steps 502-506 of Figs. 5-6; ¶¶ 22, 23, 26, discussing in response to the step 502 “turn on the backlight,” i.e., to turn on the display from OFF to ON to change a brightness of a screen displayed on the display in the embodiment of the LCD display [[or equivalently to in response to turn on the display from OFF to ON to change a brightness of a screen displayed on the display in the embodiment of the OLED display; see the above “Second Note to Applicant”]], performing the step 504 to determine a periodicity/frame [622/632] of the display which includes the backlight-on period and the backlight-off period in the embodiment of the LCD display [[or equivalently to determine a periodicity/frame of the display which includes the OLED-on period and the OLED-off period in the embodiment of the OLED display; see the above “Second Note to Applicant”]] and the step 506 to determine backlight-off frequency which is a non-integer ratio with respect to the determined periodicity of the display, i.e., to determine a backlight-off ratio, by dividing the backlight-off period by the total period of the backlight-on period plus the backlight-off period, as the display-off ratio, by dividing the display-off period by the total period of the display-on period plus the display-off period in the embodiment of the LCD display [[or equivalently to determine the OLED-off ratio which is a ratio of OFF time period of the plurality of OLEDs divided by total time period of ON time period of the plurality of OLEDs plus the OFF time period, when the screen has the change in brightness on the display, in the embodiment of the OLED display]];)
	determine a first interval in which the display is turned off based on the OLED-off ratio (see Yao at least steps 508-510 of Fig. 5; Fig. 6; ¶¶ 23-24, disclosing the instructions causing the at least one processor to: in the case of the LCD display, determine a first interval 636 in which the backlight or the display is turned off based on the backlight-off frequency/ratio; therefore, in the case of the OLED display as discussed above, determine a first interval 636 in which the OLED display is turned off based on the OLED-off ratio; also see the above “Second Note to Applicant”;)
	set a measuring time of the illuminance sensor as a second interval based on the OLED-off ratio (While Yao, at least at least steps 506-510 of Fig. 5; Fig. 6; ¶ 6:9-11, ¶ 7:5-6, ¶ 24:5-8, discloses to set the backlight off in the backlight-off interval (636) [[which is the claimed first interval]] and, with the backlight set to OFF condition, to sense or read the ambient light intensity in the absence of the backlight [see any of ¶ 6:9-11, ¶ 7:5-6, ¶ 24:5-8),] a person having an ordinary skill in the art would recognize that Yao teaches the backlight firstly set off and then the ambient light intensity (ALI) sensed in a ALI sensed/read interval [[which is the claimed second interval]] in the absence of the backlight, i.e., a ALI sensed/read interval [[which is the claimed second interval]] is shorter than or [[rarely]] equal to the backlight-off interval (636) [[which is the claimed first interval]]; further see at least steps 506-510 of Fig. 5; Fig. 6; ¶¶ 23-24, discussing, in the case of the LCD display, set a measuring time of the ambient light sensor to be the backlight-off period [[or the LCD-off period]] as the above discussed second interval based on the determined backlight-off frequency as the backlight-off ratio; or in the case of the OLED display, set a measuring time of the ambient light sensor to be the OLED-off period as the above discussed second interval based on the determined OLED-off ratio; also see the above “Second Note to Applicant”;)
	acquire raw data measured during the measuring time by turn on the illuminance sensor for the second interval (see the above discussion; further see at least step 510 of Fig. 5; ¶ 24, discussing to acquire ambient light intensity [[as raw data]] measured during the measuring time by the illuminance sensor for the above-discussed second period in the backlight-off interval or the LCD-off interval for the LCD display or in the OLED-off interval for the OLED display;) 
 	generate intermediate data using the acquired raw data (see at least Fig. 7; ¶ 28:18-22, discussing to generate intermediate data including: the [[digital]] ambient light intensity data converted, by the circuit [708], from the acquired [[analog]] ambient light intensity [[as raw data]] and other data during calculations by the elements [704, 706];) and 
 	calculate an illuminance value using the generated intermediate data (see at least step 512 of Fig. 5; ¶ 24; ¶ 28:18-22, discussing to calculate an illuminance value using the generated intermediate data by the elements [704, 706],)
wherein the second interval is shorter than or equal to the first interval and is overlapped with the first interval (see the above discussion; or while Yao, at least Fig. 6; ¶ 6:9-11, ¶ 7:5-6, ¶ 24:5-8, discloses to set the backlight off in the backlight-off interval (636) [[which is the claimed first interval]] and, with the backlight set to OFF condition, to sense or read the ambient light intensity in the absence of the backlight [see any of ¶ 6:9-11, ¶ 7:5-6, ¶ 24:5-8),] a person having an ordinary skill in the art would recognize that Yao teaches the backlight firstly set off and then the ambient light intensity (ALI) sensed in a ALI sensed/read interval [[which is the claimed second interval]] in the absence of the backlight, i.e., a ALI sensed/read interval [[which is the claimed second interval]] is shorter than or [[rarely]] equal to the backlight-off interval (636) [[which is the claimed first interval]] and the second interval is overlapped with the first interval.) 
In the case that the Applicant argues the second interval being equal to the first interval, but not shorter than the first interval, as claimed, however, since (i) this application explicitly discloses the second interval being equal to or shorter than the first interval, i.e., an obvious matter of design choice in the sizes of the first interval and the second interval and (ii) a change in size was judicially recognized as being within the level of ordinary skill in the art, In re Larson, 340 F.2d 965,968 (CCPA 1965); In re Dulberg, 289 F.2d 522, 523 (CCPA 1961); In re Rose, 105 USPQ 237 (CCPA 1955); and In re Reven, 156 USPQ 679 (CCPA 1968), while Yao is assumed to disclose “the second interval being equal to the first interval” and not to teach “the second interval being shorter than the first interval,” as claimed, one of ordinary skill in the art would have found it obvious to make the Yao electronic device having “the second interval being shorter than the first interval,” as desired as claimed, to obtain the same predictable result.
Accordingly, Yao or the above modified Yao obviously renders all limitations of these claims except that Yao discloses the OLED display, but is silent to the AMOLED display.
However, in the same field of the OLED display art, Park discloses that the active matrix OLED (AMOLED) display having a lower power consumption than the passive matrix OLED, being advantageously suitable for implementing a large display, and having high resolution is well-known in the OLED display art (see at least ¶ 5.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the OLED display in the electronic device of the Yao reference, in view of the teaching in the Park reference, to improve the above modified electronic device of the Yao reference for the predictable result of improving the electronic device to have the AMOLED display with a lower power consumption, being advantageously suitable for implementing a large display, and having high resolution. Accordingly, the above modified Yao in view of Park obviously renders all limitations of these claims.

As per claims 3 and 12, the above modified Yao obviously renders the instructions causing the at least one processor to set the measuring time of the illuminance sensor to coincide with an interval at which the display is turned off (see the discussion in the rejection of claim 1; or see Yao at least steps 506-510 of Fig. 5; ¶¶ 23-24, discussing, in the case of the LCD display, set a measuring time of the ambient light sensor as the backlight-off interval or the LCD-off interval; or in the case of the OLED display [or the AMOLED display as modified in view of Park], set a measuring time of the ambient light sensor as the OLED-off interval.)
As per claim 13, see the discussion in the rejection of claim 10.
As per claims 5 and 14, the above modified Yao obviously renders wherein display parameter information increases as the brightness of the screen displayed on the display decreases, and wherein the measuring time increases in proportion to the display parameter information (see Yao at least Fig. 6; ¶¶ 22-23, discussing a frame [622/632] being fixed at 16.67ms and including a backlight-off/ display-off period [636/640] and a backlight-on/ display-on period, i.e., the display-off period [[as the display parameter information period; see the discussion in the rejection of claim 1]] increases as the display-on period decreases, thereby rendering the display parameter information increasing as the brightness of the screen displayed on the display decreasing and the measuring time [[as the backlight-off/ display-off interval; see the discussion in the rejection of claim 1]] increasing in proportion to the display parameter information.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Park, and further in view of Bonnier et al. (US 2017/0229059 A1; hereinafter Bonnier.)
As per claim 6, Yao, as discussed in the rejection of claim 1, discloses the instructions causing the processor: to acquire raw data measured during the measuring time by the color illuminance sensor at a specified period and generate intermediate data using the acquired raw data, but is silent to “select raw data having a minimum value among the raw data acquired during the specified period; and generate the intermediate data based on the selected raw data having the minimum value” of this claim.
However, in the same field of endeavor, Bonnier discloses a related electronic device (see at least Fig. 1 or 2, disclosing an electronic device 10) comprising: color ambient light sensor (20; see at least any of Figs. 1, 2, 4), as the illuminance sensor, measuring the ambient light information including the ambient light color around the electronic device and providing the ambient light color information to the processor (including at least a control circuit 16 shown in Fig. 1) to adjust the display color and display brightness, based on the ambient light color information (see at least ¶ 23,) wherein the instructions cause the at least one processor to: select raw data having a minimum value among the raw data acquired during the specified period; and generate the intermediate data based on the selected raw data having the minimum value (see at least ¶ 63, disclosing the instructions of software causing the at least one processor of the control circuit 16 to perform various operations of the electronic device; further see at least ¶ 46, disclosing the processor to select measured [[raw]] data having a minimum value among the measured [[raw]] data of the ambient light color information acquired by the ambient light sensor 20, as the illuminance sensor, during the specified period; and to generate an appropriate color value or a mean value, as the claimed intermediate data, on the selected [[raw]] data having the minimum value,) thereby producing reliable ambient light information for adjusting the display intensity/brightness and the display color of the display (see at least ¶ 7.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the electronic device of the Yao reference to include the instructions that cause the at least one processor to: select raw data having a minimum value among the raw data acquired during the specified period and generate the intermediate data based on the selected raw data having the minimum value, in view of the teaching in the Bonnier reference, to improve the above modified electronic device of the Yao reference for the predictable result of producing reliable ambient light information for adjusting the display intensity/brightness and the display color of the display.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Park, and further in view of Li et al. (US 2017/0045987 A1; hereinafter Li.)
As per claim 7, Yao, as discussed in the rejection of claim 1, discloses the instructions causing the processor to calculate an illuminance value using the generated intermediate data, but is silent to “to calculate, as the illuminance value, an average value of the intermediate data excluding intermediate data having a minimum value” of this claim.
However, in the same field of endeavor, Li discloses a related electronic device (see at least Fig. 5; ¶ 103, disclosing an electronic device) comprising: a display (see at least ¶ 108:1-3;) an illuminance sensor (see at least ¶ 111:12-13;) at least one processor configured to be disposed inside the housing and to be operatively connected to the display and the illuminance sensor (see at least Fig. 5; ¶¶ 103-105, disclosing at least one processor 502 configured to be disposed inside the housing and to be operatively connected to the display of the element 508 and the illuminance light sensor of the element 514;) and a memory (504) configured to be disposed within the housing and to be operatively connected to the at least one processor wherein the memory stores instructions that, when executed, cause the at least one processor, while the display is in operation, to perform various operations (see at least ¶¶ 105-106,) wherein the instructions cause the at least one processor to calculate, as the brightness/illuminance value, an average value of the values/data excluding values/data having a minimum value, thereby improving the accuracy of the brightness of the display (see at least ¶¶ 64-67.)
Yao, as discussed above, discloses the instructions causing the processor to calculate an illuminance value using the generated intermediate data, but is silent to “the instructions causing the processor to calculate, as the illuminance value, an average value of the intermediate data excluding intermediate data having a minimum value” of this claim. Li, as discussed above, discloses the above technique of calculating, as the illuminance/brightness value, an average value of the values/data excluding values/data having a minimum value, to improve the accuracy of the brightness of the display. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to apply the above technique of Li in the electronic device of the Yao reference to obtain “the instructions causing the processor to calculate, as the illuminance value, an average value of the intermediate data excluding intermediate data having a minimum value”, to improve the above modified electronic device of the Yao reference for the predictable result of improving the accuracy of the brightness of the display.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Park, and further in view of Land et al. (US 2014/0132158 A1; hereinafter Land.)
As per claim 9, Yao discloses the measuring time occurring outside the backlight-on/ display-on interval that is generated when the display is turned on (see the discussion in the rejection of claim 1 regarding the measuring time occurring in the backlight-off/ display-off interval, i.e., the measuring time occurring outside the display-on interval that is generated when the display is turned on,) but is silent to “the measuring time occurring outside a layer delay interval that is generated when scan lines of the display are sequentially turned on”, as claimed.
However, in the same field of endeavor, Land discloses a related electronic device (see at least Fig. 3, disclosing an electronic device 10) comprising: a housing (12); an OLED/LCD display (44); and an illuminance sensor (78) configured to be disposed between the display and the back side of the housing to overlap at least one active area of the display in a top view from above the front side (see at least Fig. 3,) wherein a measuring time of the illuminance sensor occurs outside a layer delay interval that is generated when scan lines of the display are sequentially turned on (see at least Fig. 7;  ¶ 43, ¶ 53, discussing that each gate/scan line is turned on while other gate/scan lines are turned off, thereby generating an gate-off interval after the corresponding gate/scan line is turned on and a layer delay interval is generated when scan lines of the display are sequentially turned on and off during the display-on interval; Fig. 7; ¶¶ 56-57, further disclosing a measuring time of the illuminance sensor occurring in the display-off/ ALS-on interval outside the display-on/ ALS-off interval that is generated when the display is turned on; accordingly, these disclosures disclosing a measuring time of the illuminance sensor occurring in the display-off/ ALS-on interval outside a layer delay interval that is generated when the scan lines of the display are sequentially turned on during the display-on interval,) thereby rendering at least the ALS making measurements without interference from light from display to improve ambient light monitor schemes for electronic device (see at least ¶ 7, ¶ 59.)
Yao, as discussed above, discloses the measuring time occurring outside the display-on interval that is generated when the display is turned on, but is silent to “the measuring time occurring outside a layer delay interval that is generated when scan lines of the display are sequentially turned on”, as claimed. Land, as discussed above, discloses the measuring time occurring outside a layer delay interval that is generated when scan lines of the display are sequentially turned on to render at least the ALS making measurements without interference from light from display. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the electronic device of the Yao reference to include “the measuring time occurring outside a layer delay interval that is generated when scan lines of the display are sequentially turned on”, in view of the teaching in the Land reference, to improve the above modified electronic device of the Yao reference for the predictable result of at least the ALS making measurements without interference from light from display to improve ambient light monitor schemes for electronic device.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Park and Li, and further in view of Kim et al. (US 2015/0241732 A1; hereinafter Kim.)
As per claim 16, see the discussion in the rejection of claims 1 and 7 for similar limitations. The above modified Yao further discloses wherein the memory stores instructions that, when executed by the at least one processor, cause the at least one processor, while the display is in operation, to: 
when a brightness of the display is changed, provide AOR (AMOLED Off Ratio) to the illuminance sensor in real time, wherein  (see the discussion in the rejection of claim 1,) wherein the AOR is a ratio of OFF time period of the plurality of AMOLEDs divided by total time period of ON time period of the plurality of AMOLEDs plus the OFF time period (see the discussion in the rejection of claim 1;)
set a measuring time at which the illuminance sensor receives raw data, using the AOR (see the discussion in the rejection of claim 1;) 
generate intermediate data including a lowest value of the raw data (the above modified Yao in view of Li obviously rendering this limitation; see the discussion in the rejection of claim 7;) and 
calculate an average of values excluding the lowest value as an illuminance value (the above modified Yao in view of Li obviously rendering this limitation; see the discussion in the rejection of claim 7,)
wherein within 5 frames, all turn-on intervals of the illuminance sensor coincide with turn-off intervals of the display (see the discussion in the rejection of claim 1 regarding to the second interval as the turn-on interval of the illuminance sensor overlapped with the first interval as the turn-off interval of the display and the second interval being shorter than or equal to the first interval; further see Yao, at least Fig. 6; ¶ 6:9-11, ¶ 7:5-6, ¶ 24:5-8, discloses each of a plurality of frames [622/632] being same as other frames [[the last graph in Fig. 6 showing 5 frames]] and comprising a turn-on interval “BL = ON” of the display/backlight and the turn-off interval [636/ “BL = OFF”] of the display/backlight.)
Accordingly, the above modified Yao obviously renders all limitations of this claim except for “an image sensor configured to be disposed in at least a portion of a black matrix area surrounding an active area of the display and adjacent to the back side of the display and/or the illuminance sensor,” as claimed.
However, in the same field of endeavor, Kim discloses a related electronic device (see at least Figs. 2-3, disclosing an electronic device 10) comprising: an image sensor (a camera 400; Fig. 3) configured to be disposed in at least a portion of a black matrix area (an area of the black matrix 301k; Fig. 3) in the non-display area surrounding an active area of the display and adjacent to the back side of the display (see at least Figs. 2-3; ¶ 79,) thereby providing a borderless type display apparatus with a built-in camera (see at least ¶ 3) for a video chatting or video conference (see at least ¶ 10) and at least preventing a ripple phenomenon from occurring in the panel with the black matrix deposited in the non-display area (see at least ¶ 124.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the electronic device of the Yao reference to include an image sensor and a black matrix, in view of the teaching in the Kim reference, to improve the above modified electronic device of the Yao reference for the predictable result of at least providing a borderless type display apparatus with a built-in camera for a video chatting or video conference and at least preventing a ripple phenomenon from occurring in the panel.
Accordingly, the above modified Yao in view of Park, Li and Kim obviously renders all limitations of this claim including “an image sensor configured to be disposed in at least a portion of a black matrix area surrounding an active area of the display and adjacent to the back side of the display and the illuminance sensor.”

As per claim 18, the above modified Yao obviously renders wherein the instructions, when executed by the at least one processor, cause the at least one processor to increase the AOR as the brightness of the display decreases, and to increase the measuring time in proportion to the AOR (see Yao at least Fig. 6; ¶¶ 22-23, discussing a frame [622/632] being fixed at 16.67ms and including a backlight-off/ display-off period [636/640] and a backlight-on/ display-on period, i.e., the display-off period [[as the display parameter information period; see the discussion in the rejection of claim 1]] increases as the display-on period decreases, thereby rendering the display parameter information increasing as the brightness of the screen displayed on the display decreasing and the measuring time [[as the backlight-off/ display-off interval; see the discussion in the rejection of claim 1]] increasing in proportion to the display parameter information.)

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Park, Li and Kim, as applied to claim 16 above, and further in view of Land.
As per claim 17, the above modified Yao, as discussed in the rejection of claim 16 above, further discloses wherein the instructions, when executed by the at least one processor, cause the at least one processor to set a start of the measuring time to overlap with a frame in which the display operates (see Yao at least Fig. 6, disclosing wherein the instructions, when executed by the at least one processor, cause the at least one processor to set a start of the measuring time in the backlight-off/ display-off interval to overlap with a frame in which the display operates in the backlight-on/ display-on interval in the same frame,) but is silent to “scan lines of the display operate sequentially when the display operates in the display-on interval” or “wherein the instructions, when executed by the at least one processor, cause the at least one processor to set a start of the measuring time to overlap with a frame in which scan lines of the display operate sequentially”, as claimed.
 Land discloses a related electronic device (see at least Fig. 3, disclosing an electronic device 10) comprising: a housing (12); an OLED/LCD display (44); and an illuminance sensor (78) configured to be disposed between the display and the back side of the housing to overlap at least one active area of the display in a top view from above the front side (see at least Fig. 3,) wherein the instructions, when executed by the at least one processor, cause the at least one processor to set a start of the measuring time to overlap with a frame in which scan lines of the display operate sequentially in the display-on interval in the same frame (see at least Fig. 7;  ¶ 43, ¶ 53, discussing that a start of the measuring time in the backlight-off/ display-off interval is set to overlap with a frame in which scan lines of the display are sequentially turned on or operate sequentially during the display-on interval,) thereby rendering at least the ALS making measurements without interference from light from display to improve ambient light monitor schemes for electronic device (see at least ¶ 7, ¶ 59.)
Yao, as discussed above, discloses wherein the instructions, when executed by the at least one processor, cause the at least one processor to set a start of the measuring time to overlap with a frame in which the display operates, but is silent to “scan lines of the display operate sequentially when the display operates in the display-on interval” or “wherein the instructions, when executed by the at least one processor, cause the at least one processor to set a start of the measuring time to overlap with a frame in which scan lines of the display operate sequentially”, as claimed. Land, as discussed above, discloses the instructions, when executed by the at least one processor, cause the at least one processor to set a start of the measuring time to overlap with a frame in which scan lines of the display operate sequentially in the display-on interval in the same frame, thereby rendering at least the ALS making measurements without interference from light from display to improve ambient light monitor schemes for electronic device. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the electronic device of the Yao reference to include “wherein the instructions, when executed by the at least one processor, cause the at least one processor to set a start of the measuring time to overlap with a frame in which scan lines of the display operate sequentially”, in view of the teaching in the Land reference, to improve the above modified electronic device of the Yao reference for the predictable result of at least the ALS making measurements without interference from light from display to improve ambient light monitor schemes for electronic device.

As per claim 20, Yao discloses the measuring time occurring outside the backlight-on/ display-on interval that is generated when the display is turned on (see the discussion in the rejection of claim 1 regarding the measuring time occurring in the backlight-off/ display-off interval, i.e., the measuring time occurring outside the display-on interval that is generated when the display is turned on,) but is silent to “the measuring time occurring outside a layer delay interval that is generated when scan lines of the display are sequentially turned on”, as claimed.
However, in the same field of endeavor, Land discloses a related electronic device (see at least Fig. 3, disclosing an electronic device 10) comprising: a housing (12); an OLED/LCD display (44); and an illuminance sensor (78) configured to be disposed between the display and the back side of the housing to overlap at least one active area of the display in a top view from above the front side (see at least Fig. 3,) wherein a measuring time of the illuminance sensor occurs outside a layer delay interval that is generated when scan lines of the display are sequentially turned on (see at least Fig. 7;  ¶ 43, ¶ 53, discussing that each gate/scan line is turned on while other gate/scan lines are turned off, thereby generating an gate-off interval after the corresponding gate/scan line is turned on and a layer delay interval is generated when scan lines of the display are sequentially turned on and off during the display-on interval; Fig. 7; ¶¶ 56-57, further disclosing a measuring time of the illuminance sensor occurring in the display-off/ ALS-on interval outside the display-on/ ALS-off interval that is generated when the display is turned on; accordingly, these disclosures disclosing a measuring time of the illuminance sensor occurring in the display-off/ ALS-on interval outside a layer delay interval that is generated when the scan lines of the display are sequentially turned on during the display-on interval,) thereby rendering at least the ALS making measurements without interference from light from display to improve ambient light monitor schemes for electronic device (see at least ¶ 7, ¶ 59.)
Yao, as discussed above, discloses the measuring time occurring outside the display-on interval that is generated when the display is turned on, but is silent to “the measuring time occurring outside a layer delay interval that is generated when scan lines of the display are sequentially turned on”, as claimed. Land, as discussed above, discloses the measuring time occurring outside a layer delay interval that is generated when scan lines of the display are sequentially turned on to render at least the ALS making measurements without interference from light from display. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the electronic device of the Yao reference to include “the measuring time occurring outside a layer delay interval that is generated when scan lines of the display are sequentially turned on”, in view of the teaching in the Land reference, to improve the above modified electronic device of the Yao reference for the predictable result of at least the ALS making measurements without interference from light from display to improve ambient light monitor schemes for electronic device.
Allowable Subject Matter
Claim 8 is allowed. Claim 15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the above 112(b) rejection. Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. See the statement of reasons for the indication of allowable subject matter in the previous Office action dated 04/12/2022.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626